Title: From Thomas Jefferson to Maria Cosway, 1 July 1787
From: Jefferson, Thomas
To: Cosway, Maria



Paris July 1. 1787.

You conclude, Madam, from my long silence that I am gone to the other world. Nothing else would have prevented my writing to you so long. I have not thought of you the less. But I took a peep only into Elysium. I entered it at one door, and came out at another, having seen, as I past, only Turin, Milan, and Genoa. I calculated the hours it would have taken to carry me on to Rome. But they were exactly so many more than I had to spare. Was not this provoking? In thirty hours from Milan I could have been at  the espousals of the Doge and Adriatic. But I am born to lose every thing I love. Why were you not with me? So many enchanting scenes which only wanted your pencil to consecrate them to fame. Whenever you go to Italy you must pass at the Col de Tende. You may go in your chariot in full trot from Nice to Turin, as if there were no mountain. But have your pallet and pencil ready: for you will be sure to stop in the passage, at the chateau de Saorgio. Imagine to yourself, madam, a castle and village hanging to a cloud in front. On one hand a mountain cloven through to let pass a gurgling stream; on the other a river, over which is thrown a magnificent bridge; the whole formed into a bason, it’s sides shagged with rocks, olive trees, vines, herds, &c.I insist on your painting it.
How do you do? How have you done? and when are you coming here? If not at all, what did you ever come for? Only to make people miserable at losing you. Consider that you are but 4. days from Paris. If you come by the way of St. Omers, which is but two posts further, you will see a new and beautiful country. Come then, my dear Madam, and we will breakfast every day á l’Angloise, hie away to the Desert, dine under the bowers of Marly, and forget that we are ever to part again.I received, in the moment of my departure your favor of Feb. 15. and long to receive another: but lengthy, warm, and flowing from the heart, as do the sentiments of friendship & esteem with which I have the honor to be, dear Madam, your affectionate friend & servant,

Th: Jefferson

